
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1209
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2010
			Mr. Inslee (for
			 himself, Mr. Clyburn,
			 Mr. Hastings of Washington,
			 Mr. Dicks,
			 Mr. Spratt,
			 Mr. Upton, and
			 Mr. Barrett of South Carolina)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing disapproval of the House of
		  Representatives with respect to the Department of Energy’s motion with the
		  Nuclear Regulatory Commission to withdraw the license application for a
		  high-level nuclear waste repository at Yucca Mountain with
		  prejudice.
	
	
		Whereas the Department of Energy filed a motion with the
			 Nuclear Regulatory Commission to withdraw their Yucca Mountain license
			 application for a high-level nuclear waste repository with prejudice;
		Whereas Congress passed the Nuclear Waste Policy Act of
			 1982 (NWPA) to centralize the long-term management of nuclear waste, including
			 construction of a safe and permanent nuclear waste repository;
		Whereas in 1987 Congress amended the NWPA by designating
			 Yucca Mountain as the only option for a long-term storage site by a vote of
			 237–181 in the House of Representatives and 61–28 in the Senate;
		Whereas Congress reaffirmed Yucca Mountain's designation
			 as the only option for a long-term storage site in 2002 by a vote of 306–117 in
			 the House of Representatives and 60–39 in the Senate;
		Whereas in 2007 the House of Representatives
			 overwhelmingly rejected by a vote of 80–351 an attempt to eliminate funding for
			 the Yucca Mountain nuclear waste disposal program;
		Whereas, since 1982, consumers of electricity produced at
			 nuclear power plants have paid in excess of $33,000,000,000 into a fund for a
			 waste repository program;
		Whereas the Department of Energy has not met the statutory
			 and contractual deadline of January 31, 1998, to dispose of spent nuclear fuel,
			 resulting in 72 breach of contract claims filed against the Department at an
			 approximate liability cost of $1,300,000,000 to date;
		Whereas the Department of Energy predicts damages stemming
			 from breach of contract claims will be approximately $12,300,000,000 if the
			 Department is able to begin accepting spent nuclear fuel by 2020 under the
			 current plan, with nuclear utilities estimating the Department’s total
			 potential liability being closer to $50,000,000,000;
		Whereas the Department of Justice has incurred
			 $150,000,000 on litigation related expenses;
		Whereas the total spent for the preparation and
			 construction of a permanent storage site at Yucca Mountain has exceeded
			 $11,200,000,000;
		Whereas without the Yucca Mountain repository, current law
			 provides for no other alternative for the permanent or temporary central
			 storage of the Nation’s intensely radioactive reactor wastes;
		Whereas taxpayers will receive nothing for their
			 substantial investment as a result of the decision to abandon the Yucca
			 Mountain project;
		Whereas nuclear materials are stored at 121 locations in
			 39 States across the country awaiting transport to a permanent
			 repository;
		Whereas the Federal Government generated high-level
			 nuclear waste as a part of its national defense program to help end World War
			 II and the Cold War and is currently storing this waste at several sites across
			 the Nation including the Hanford Site in Washington State, the Savannah River
			 Site in South Carolina, and the Idaho National Laboratory;
		Whereas the records of decision for the disposal of waste
			 associated with multiple defense related activities have Yucca Mountain as the
			 ultimate disposition site, including waste at many locations across the country
			 storing and processing various types of defense related waste; and
		Whereas plans underway to treat and process this waste are
			 based on standards associated specifically with the national repository at
			 Yucca Mountain: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)strongly believes
			 that the decision to abandon the 23-year bipartisan project establishing Yucca
			 Mountain as the Nation’s primary permanent nuclear waste storage site—
				(A)breaks a
			 commitment made to certain States nearly 3 decades ago; and
				(B)goes against the will and intent of
			 Congress by extending the length of time States will be forced to store nuclear
			 waste at significant additional cost to the taxpayers; and
				(2)calls upon the Administration to uphold and
			 comply with the bipartisan commitment passed by Congress and to—
				(A)cease and desist
			 withdrawing the Yucca Mountain license application from the Nuclear Regulatory
			 Commission with or without prejudice;
				(B)cease and desist
			 any action to move forward with terminating activities required to complete the
			 Yucca Mountain license application, including the termination of employees
			 supporting the project and termination of any leases housing employees;
				(C)halt reprogramming
			 of fiscal year 2010 funds appropriated by Congress for the Yucca Mountain
			 license application; and
				(D)preserve all
			 scientific and site-specific files and data related to Yucca Mountain in
			 accordance with Nuclear Regulatory Commission document controls and quality
			 assurance procedures.
				
